DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 03/30/2022.
Claims 1-20 are pending of which claims 1 and 15 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,323,780 and in view of Van Den Berghe (US 2017/0163411). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Appl. No. 17/708,185
Patent No. 11,323,780
1. A system for aligning a plurality of media streams comprising: a source processor configured to: generate a series of source time signals corresponding to the plurality of media streams, each source time signal including source time data and source signature data, wherein: the source time data corresponds to a first time when the source time signal is generated; the source signature data corresponds to characteristic features of the corresponding media stream; transmit, through a network, the series of source time signals; a destination processor configured to: generate a series of destination time signals, each destination time signal including destination time data and destination signature data, wherein: the destination time data corresponds to a second time when the destination time signal is generated; the destination signature data corresponds to characteristic features of the corresponding media stream; receive, through the network, the series of source time signals; for at least one source time signal, determine a relative synchronization error based on the corresponding source signature data and the destination signature data; and.
1. A system for determining delay of a plurality of media streams comprising: a source processor configured to: generate a series of source time packets, each source time packet including source time data and source signature data, wherein: the source time data corresponds to a first time when the source time packet is generated; the source signature data corresponds to characteristic features of each of the plurality of media streams; transmit, through a network, the series of source time packets as a source packet stream; a destination processor configured to: generate a series of destination time packets, each destination time packet including destination time data and destination signature data, wherein: the destination time data corresponds to a second time when the destination time packet is generated; the destination signature data corresponds to characteristic features of each of the plurality of media streams; receive, through the network, the source packet stream; determine a transmission time for the source packet stream based on the source time data and the destination time data; determine a relative synchronization error based on the source signature data and the destination signature data.


As discussed above, although Patent No.’780 discloses determine a relative synchronization error based on the source signature data and the destination signature data(see claim 1), Patent No.’780 does not explicitly show the use of “realign the corresponding at least one media stream to correct the relative synchronization error” as required by present claimed invention.  However, including “realign the corresponding at least one media stream to correct the relative synchronization error” would have been obvious to one having ordinary skill in the art as evidenced by Van Den Berghe’411.  
In particular, in the same field of endeavor, Van Den Berghe’411 teaches the use of realign the corresponding at least one media stream to correct the relative synchronization error(see fig.4, S101, see para.0089, which discusses then, after the appropriate action is taken to adjust or maintain the buffer size, the delay computation element 204 waits for the next interval (S108) to receive event information so as to align the data streams again (S101) as realign corresponding data stream…the alignment is carried out based on the calculated delay time as synchronization error, see fig.2B-2C).
In view of the above, having the system of Patent No.’780 and then given the well-established teaching of Van Den Berghe’411, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Patent No.’780 to include “realign the corresponding at least one media stream to correct the relative synchronization error” as taught by Van Den Berghe’411, since Van Den Berghe’411 stated in para.0017+ that such a modification would provide an efficient system that is desirable to allow the synchronized concurrent viewing of a media stream by a distributed group of users where the media stream passes over different routes and receives different processing for each viewer. This allows the viewers to interact about events in the media stream without some viewers seeing events before others.
Regarding claims 2-20, they are also rejected using a similar table as shown above.
In view of the above application, since the subject matters recited in the
claims 1-20 of the instant application were fully disclosed in and covered by the
claims 1-24 of U.S. Patent No. 11,323,780 and in this case the clams 1-20 of the
instant application is broader than the patented claims of PAT’780, thus, allowing
the claims 1-20 would result in an unjustified or improper timewise extension of
the “right to exclude” granted by a patent.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474